                 IN THE UNITED STATES DIS1RICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                        FILED
                          MISSOULA DIVISION                             JUN 2 7 2019
                                                                    C1e1c. U.s .
                                                                      D;$lfict O~~tnct Cour,
                                                                                   0
                                                                          Misso        ntana
WILDEARTH GUARDIANS, et al.,                          Lead Case No.               uia

                                                    CV 19-56---M-DWM
             Plaintiffs,
                                                     Member Case No.
       and                                          CV 19-60-M-DWM

 SWAN VIEW COALITION, et al.,

             Consolidated Plaintiffs,                     ORDER

       vs.

CHIP WEBER, et al.,

             Defendants,

       and

David Bernhardt, et al.,

             Consolidated Defendants.


      There being common issues of fact and law, consolidation of the above-

captioned actions is appropriate pursuant to Rule 42(a)(2) of the Federal Rules of

Civil Procedure. Accordingly,

      IT IS ORDERED that the defendants' Motion to Consolidate (Doc. 17) is

GRANTED. The above-captioned cases are consolidated for all further

proceedings under the case number CV 19- 56---M- DWM and captioned as shown

                                         1
above. The Clerk of Court shall file this Order in the docket for each case.

      IT IS FURTHER ORDERED that the defendants in each case shall file their

respective answers in both the lead and member cases in CM/ECF on or before

July 31, 2019. All other documents shall be filed in the lead case CV 19-56-M-

DWM and spread to the member case.

      IT IS FURTHER ORDERED that

      1. Preliminary Pretrial Statement. Counsel for the respective parties shall

file and serve on all parties a written preliminary pretrial statement on or before

September 10, 2019. The statement shall address all matters listed in L.R.

16.2(b)(l).

      2. Rule 26(f) Conference and Case Management Plan. The parties shall

file a proposed case management plan on or before September 25, 2019. The

parties shall e-mail a copy of the proposed case management plan in Word format

to dwm_propord@mtd.uscourts.gov. Lead trial counsel for the respective parties

shall, at least two weeks before the proposed case management plan is due, meet to

discuss the nature and basis of their claims and defenses, to develop the proposed

case management plan, and to discuss the possibilities for a prompt settlement or

resolution of the case. See Fed. R. Civ. P. 1. The case management plan resulting

from the Rule 26(f) conference is not subject to revision, absent compelling

reasons.

                                          2
      3. Contents of Case Management Plan. The proposed case management

plan should contain deadlines for the following pretrial motions and events or

should state that such deadlines are not necessary:

      Motions to Dismiss (fully briefed)
      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties

"Fully briefed" means that the motion, the brief in support of the motion, and the

opposing party's response brief are filed with the Court by the deadline.

      For all dispositive motions, the plaintiffs shall jointly brief their NEPA

claims but may separately brief their other claims (subject to reasonable word

limits). The plaintiffs shall file joint statements of undisputed and disputed facts.

The plaintiffs are instructed to confer prior to filing any motions and to jointly file

motions when they seek similar relief from the Court on the same issue.

      4. Representation at Rule 26(f) Conference. Each party to the case must

be represented at the Rule 26(f) conference by at least one person with authority to

enter into stipulations.

       5. Stipulation to Foundation and Authenticity. Pursuant to Rule

16(c)(3 ), the parties shall either:

       (a)    enter into the following stipulation:


                                           3
      The parties stipulate as to foundation and authenticity for all written
      documents produced in pre-trial disclosure and during the course of
      discovery. However, if receiving counsel objects to either the
      foundation or the authenticity of a particular document, then receiving
      counsel must make specific objections to producing counsel in writing
      within a reasonable time after receiving the document. A "reasonable"
      time means that producing counsel has sufficient time to lay the
      foundation or establish authenticity through depositions or other
      discovery. If the producing party objects to a document' s foundation
      or authenticity, the producing party shall so state, in writing, at the time
      of production, in sufficient time for receiving counsel to lay the
      foundation or establish authenticity through depositions or other
      discovery. All other objections are reserved.

      or

      (b) state why a stipulation to authenticity and foundation is not
      appropriate for the case.

      6. Administrative Record. If an administrative record is involved, it must

be filed on CDs or a thumb drive in an indexed and searchable format. The

government shall provide the plaintiffs with the administrative record on or before

the administrative record filing deadline set out in ,r 3, supra. The government

must also file with the Court a single hard copy of the following documents ( along

with any attachments or appendices), to the extent any such documents are at issue

in the case:

      Final Environmental Impact Statement/Environmental Assessment
      Supp. Environmental Impact Statement/Environmental Assessment
      Record of Decision or Decision Notice
      Forest Plan or other programmatic planning document
      Biological Assessment
      Biological Opinion
      Finding of No Significant Impact
                                           4
     Final Listing/Delisting Rule

     7. Acronyms. In all documents fil~d with the Court, the parties shall not

use any acronyms except for the following commonly understood acronyms in

record review cases: NEPA, NFMA, APA, ESA, EIS, and EA.

     DATED this    ~7'aay of June, 2019.


                                             . Mol oy, District Judge
                                    Unite States D strict Court




                                       5
